Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated February 17, 1978, which, inter alia, (1) reversed a determination of the State Division of Human Rights dismissing the complaint of the complainant-respondent James Gresham on a finding of no probable cause, and (2) held that there was probable cause to believe that petitioners had engaged in an unlawful discriminatory practice. Petition granted, order of the State Human Rights Appeal Board annulled, on the law, without costs or disbursements, and determination of the State Division of Human Rights reinstated. The record does not contain substantial evidence to support the appeal board’s finding that there was probable cause to believe that the petitioners discriminated against the complainant-respondent on the basis of his race and color. It is clear that the decision to terminate the complainant’s employment was made on the basis of lack of skill. The personnel records of the complainant do not indicate a specialty in air conditioning and refrigeration instruction. The fact that another employee, with the needed skills but with less seniority, was retained, does not indicate racial discrimination. Any challenge to the reclassification of titles or job qualifications under civil service requirements is a matter for review in a CPLR article 78 proceeding (Matter of Manhattan & Bronx Surface Tr. Operating Auth. v New York State Human Rights Appeal Bd., 60 AD2d 820). Hopkins, J. P., Martuscello, Gulotta and Shapiro, JJ., concur.